Question Time (Council)
The next item is questions to the Council (B6-0168/2008).
Subject: Anti-discrimination horizontal directive
Can the Council state what steps it intends to take in the fight for greater equal opportunities across the EU?
What is the Presidency's programme for equal opportunities and how will the Council ensure that anti-discrimination legislation is implemented effectively by Member States?
President-in-Office of the Council. - (FR) Mr President, the Council is fully aware of the importance of horizontal measures to combat discrimination and has, in fact, already adopted legislative acts in this area.
I am thinking of Council Directive 2000/43/EC, which prohibits discrimination on grounds of race or ethnic origin in a number of contexts, and Council Directive 2000/78/EC, which prohibits discrimination on grounds of religion or belief, disability, age or sexual orientation in the field of employment and occupation.
The Commission is responsible for monitoring the transposition of the legislative acts adopted by the European Union and is authorised to initiate infringement proceedings. The Commission also monitors closely the effective implementation of the existing Directives, and on 2 July it adopted a proposal for a directive to ensure protection against discrimination on grounds of age, disability, sexual orientation and religion or belief outside the labour market.
This new directive seeks to guarantee equal treatment in the following fields: social protection, education, and access to and supply of goods and services that are available to the public, including, of course, housing.
The Council will therefore be examining this initiative very closely over the next few months.
I should like to thank the President-in-Office. I welcome the fact that the Council will give a positive view of anti-discrimination legislation. However, he is no doubt aware - or if he is not, he soon will be - that he has inherited a legacy of non-implementation of anti-discrimination directives, both on the Racial Equality Directive and on the Employment Directive.
We now have a much-welcomed new package, a new horizontal directive on goods and services.
I would ask the Council, first of all, to ensure that this legacy of non-implementation by the Council is not perpetuated. For example, there is a legacy of non-implementation relating to the Council framework decision on racist crimes. The Council must get behind this package because it is important for the citizens of Europe, and we ask for a positive view on it.
(FR) Mr President, we know that it will not be easy, but I can tell Mr Moraes that from a legal perspective we are working diligently to ensure that it is implemented and that the Presidency, for its part, will make every effort to see that this Commission package is applied.
We already know, given the traditions of all those involved and the scope of the Commission proposals, that it will by no means be easy.
I am delighted that a horizontal directive has been brought forward in the areas that you mentioned.
Can you tell me how much support you think you will get from other Council members for this directive, and indeed is the French Presidency going to commit itself today to really lobbying to make sure that this becomes a reality?
It is very important that we get this anti-discrimination legislation through to complete the Article 13 package and, as Claude Moraes says, implementation afterwards is a key point.
- (DE) I would like to break this question down a bit more. There is now apparently, within the European Union, a classic case of ethnic discrimination, and that is happening in Italy, where people are being criminalised because of their ethnic background. How does the Council view this practice? Does it consider it appropriate that measures should be taken against the Italian Government?
(FR) Mr President, I think that these two questions are a good reflection of the contradictions that can exist among the Member States. There have not yet been any talks in the Council so I cannot respond on behalf of the European Union.
What I would say, however, is that, as far as the Presidency is concerned, these guidelines are important. This issue falls within the framework for strengthening the European Union's social dimension and is thus one of the tasks to which it is particularly devoted. We will make every effort to reach a consensus, we will also be pragmatic and we will take the results that we can achieve as quickly as possible.
I listened carefully to what was said about ethnic discrimination and that is clearly a serious concern for the Presidency.
Subject: French Presidency priorities
In light of the French Presidency's priorities in relation to mobility in education and lifelong learning, does the Council agree that a 2011 European Year of Volunteering would be an ideal way in which the Council could promote mobility through voluntary activities for all generations throughout the EU?
President-in-Office of the Council. - (FR) Mr President, as you know, although the Council cannot take an official position on the various proposals for themes for future European Years, it was very interested in Mrs Harkin's suggestion.
Themes for European Years may be proposed by individuals, groups or institutions, but must first of all be approved and selected by the European Commission, which then draws up a legislative proposal. This is in turn examined by the European Parliament and the Council, according to the codecision procedure. The Council therefore suggests to the honourable Member that she submit her proposal to the European Commission, which is the only institution that has the right of initiative for proposals of this type.
As far as 2008 is concerned, as you know, the European Year is devoted to intercultural dialogue and we intend to keep this issue to the forefront of the French Presidency.
Thank you for your reply. I suppose the reason I used 2011 as the European Year of Volunteering is because I and four other MEPs have a written declaration down to that effect and I believe today we reached the required number. So at least that will be the view of Parliament. If the French Presidency has any influence on this I would ask that perhaps you would support us on it as well.
As I said, we have reached the required number today and that allows us to put in place plans and policies to have real input into 2011 if the Commission so decides.
In the meantime I would ask the French Presidency if they could ensure that young people's voluntary activities are developed so as to aid young people's mobility and employability.
(FR) Mr President, I certainly share Mrs Harkin's concerns. I would point out that the presidency in general, and the French Presidency in particular, are very conscious of the topics she raised, particularly the aspects relating to young people's mobility and employability, and it intends to ensure that this problem receives special attention.
We will also ensure that that these concerns are taken into consideration by the Commission, for it is the Commission that is responsible for putting forward proposals of this type. For our part, we will try to make progress during our Presidency in relation to the concerns Mrs Harkin mentioned.
Questions Nos 3 and 4 have been withdrawn.
Subject: Dissolution of the EU's 10% biofuel target
A report currently being discussed in Parliament (PE 405.949) is calling for the EU's 10% biofuel target to be reduced or abandoned altogether because of the impact on wildlife, people and world food supplies. Can the Council comment on whether the 10% target agreed in March 2007 is under threat and whether this link between rising food prices and increased biofuel production is an artificial one?
President-in-Office of the Council. - (FR) Mr President, it is true that in March 2007 the European Council approved a 10% minimum target for the share of biofuels in overall transport petrol and diesel consumption by 2020.
However, the Council also laid down certain preconditions: the target must be achieved in a cost-efficient manner; the biofuels must be produced sustainably; second-generation biofuels must become commercially available; and the Fuel Quality Directive must be amended accordingly to allow for adequate levels of blending.
To answer Mr Crowley, the Council had invited the Commission to present the necessary proposals as soon as possible. In January 2008 the Commission thus adopted a proposal for a directive on the promotion of the use of energy from renewable sources. This would oblige each Member State to ensure that at least 10% of all transport fuel comes from renewable sources by 2010, as you know, and this obligation would apply not only to biofuels.
The discussions on the Commission proposal are still ongoing in the Council's preparatory bodies and in Parliament's competent committees. The 10% target is of course an important element of these discussions, but we cannot draw any conclusions, other than to say that it appears that it will be difficult to meet the current target.
As regards the increase in food prices, this is a complex phenomenon that has many deep-rooted causes and many consequences. The European Council of 19 and 20 June highlighted the importance of ensuring the sustainability of biofuel policies, for example by improving the production of first-generation biofuels and by encouraging the development of second-generation biofuels made from by-products.
It also underlined the need to rapidly assess possible impacts on agricultural products for food and to take action, if necessary, to address shortcomings. It agreed, too, that further assessment should also be made of the environmental and social consequences of the production and consumption of biofuels, both within the Union and outside the Union in the contacts it has with our international partners. We will therefore examine the Commission's proposals very carefully from the point of view of both sustainability and the monitoring and evaluation arrangements. We know that Parliament is very conscious of these issues and we believe that we will be able to agree on rules that will allow us to enjoy the benefits of biofuels while minimising any harmful indirect effects.
I would like to thank the President-in-Office for his response and also to wish him well for the coming six months. I know that it will be very difficult; he can be assured of our support.
However, on the issue of biofuels - and the President-in-Office spoke of a first and second generation - the reality is that the problems that we now face in the linkage between biofuel production and food production are the result of using first-generation biofuels only. What we should be looking at is the third generation - going beyond the whole issue of biofuels to biomass, bioenergy and by-products from the whole energy sector - which could help us to achieve the reduction in our dependence on fossil fuels as well as assisting the environment. However, two key elements are required for that. Firstly, coordination of research and development of technology and, secondly, a flexibility within the guidelines as laid down by the Council meeting in January 2008.
(FR) President dos Santos, the method used to calculate the reduction in greenhouse gas emissions, and in particular the choices behind that method, will take fuel consumption into account. However, Mr Crowley is certainly right. We need to think about biomass and other bioenergy elements, and try to avoid the most harmful consequences on food production.
To this end, we need to make further efforts to coordinate research and development, and perhaps to adjust the goals in accordance with the research coordination. The work is beginning in the Council. There have already been talks on this issue and we can see once again that we will have to take account of the various elements Mr Crowley mentioned in his speech.
(ES) Mr President-in-Office of the Council, I know you are familiar with what are known as 'futures' in finance markets and stock markets. There has also been much talk of the effect of diverting agricultural produce to the production of biofuels as one of the main reasons for the increase in food prices.
I wish to ask whether a study has been made by the Presidency and the Council on the volume of futures in connection with food markets and hydrocarbon markets, and the extent to which this may be indiscriminately raising prices.
I would also wish the French Presidency every success.
Is it not the problem now that biofuels have a bad name not because of what Europe has done but because of what the US is doing in feeding large quantities of corn to cars instead of to cows?
And for Europe and the world, is not the key issue to develop a sustainable land use policy which will give us food, feed, energy and environmental goods? But let us not demonise any particular one of them while making food production into the cornerstone.
(FR) Mr President, honourable Member, I am not aware of any studies of the type you mentioned. I was going to add 'unfortunately', because I believe that it would be useful to examine in detail the role of the markets and the role future products might have in this area. I also believe that it would wise to carry out more in-depth studies in this field because, as on other markets, there is the possibility of anticipation and speculation, depending on the connotations these words have.
As regards Mrs McGuinness' comments, I believe that you are right - and it is also the Presidency's intention - that we need to move towards more sustainable agricultural production in order to avoid the surpluses we have seen in certain areas, and you mentioned, in particular, the example of the US, which is quite true.
We hope under our Presidency to develop the initiatives that will facilitate a more sustainable method of agricultural production.
Subject: MDG 2 and ILO Child Labour Conventions
The Council's conclusions of May of this year on both the Rights of the Child and the speeding up of the Millennium Development Goals are very welcome. However, in light of the Council's recognition of the extreme vulnerability of children exploited for child labour, is the Council concerned with closing the gap between MDG 2 and the ILO Child Labour Conventions? MDG 2 only calls for states to provide universal primary education, while the ILO Conventions set the age of 15 - or 14 in some developing countries - as the threshold for child labour. This leaves children between the ages of 11 and 12 to 14 and 15 unprotected and uncatered for, especially in many developing countries where the resources and perhaps the will are not there to go further than MDG 2 and where children are most at risk from labour exploitation.
President-in-Office of the Council. - (FR) Mr President, Mr Aylward, there is indeed an age gap in terms of the protection against child labour afforded by the Conventions of the International Labour Organisation, the ILO, and that enshrined in the Millennium Development Goals. However, the international Conventions and the Millennium Development Goals are two approaches that are certainly different but are also complementary.
I would remind you that the aim of the Millennium Goals adopted in 2000 is to improve living conditions by 2015 through precise and concrete goals, of which you are aware; ensuring universal primary education is the second of these goals.
Through these Millennium Goals, the international community has recognised education as a fundamental right and an important factor for economic development. Recognising the right to education is certainly one way of combating child labour, but it is not the only one: there is also the first Millennium Goal, namely poverty eradication in general, which is a decisive factor in the fight against child labour and increasing the number of young people attending school. The Conventions of the International Labour Organisation establish the legal framework for the fight against child labour and it can be seen clearly in both the Millennium Goals and the ILO's protective Conventions that they complement one another, just as legislation and action or the general framework and legal application complement one another.
There is also an age gap in terms of the provisions of the Millennium Goals and the ILO's binding legal provisions. The fact that this age gap exists, as Mr Aylward pointed out, does not in any way affect the Council's determination to support the fight against all forms of child labour and the application of the Conventions of the International Labour Organisation.
The conclusions that the Council adopted in May demonstrate that the European Union will endeavour to use the instruments at its disposal to act and to use the political dialogue between the European Union, the Member States and third countries, be it via trade negotiations, development cooperation or action in international bodies, to ensure that these Conventions are applied everywhere.
In its conclusions the Council emphasised the need for the negotiations carried out by the European Community and the agreements concluded by the European Union with third countries to promote the ratification of, and compliance with, the ILO Conventions on child labour and contribute to the elimination of all forms of child labour.
The Union will strive to make the most of the development efforts in order to further strengthen partner countries' own systems and capacities for delivering basic services without discrimination; the Council's conclusions thus also make explicit reference to protection from violence and exploitation. They mention, too, the need for adequate vocational training and skills development schemes as well as opportunities for productive employment and decent work after reaching the minimum working age.
Can the President-in-Office give a political commitment that the tackling of world child labour will be a priority for the Council during the next six months? Can we expect to see greater coordination in international action in the field of development aid and foreign affairs matters?
Finally, would the President-in-Office like to comment on a recent BBC Panorama programme on child labour in the supply chain of a well-known and successful European clothing brand? Would the Council consider introducing a system whereby European countries would be responsible for reporting on all levels of the supply chain?
(FR) Mr President, I am going to answer the questions in reverse order. I am not aware of the report the honourable Member mentioned, but if that information were confirmed, the question would undoubtedly warrant further examination; we need to examine the facts at the import level of the supply chain. Please be assured, however, that the Presidency is very aware of this aspect and is determined to combat it, notably by applying the principles of reciprocity in this field and ensuring that international social standards are respected.
Secondly, as far as development is concerned you are completely right. It is an undertaking that requires tireless efforts and we will continue to ensure that there is better coordination in the field of development. Finally, like all the aspects aimed at enhancing the European Union's social dimension, the fight against child labour and the path the European Union must follow in that area are major concerns of the Presidency.
Subject: Establishment of asset recovery offices
Could the Council make a statement on progress in establishing asset recovery offices in every Member State with a view to confiscating assets of criminals in the Member States?
President-in-Office of the Council. - (FR) Mr President, Mr Ó Neachtain, Council Decision 2007/845, adopted by the Justice and Home Affairs Council, concerning cooperation between asset recovery offices of the Member States in the field of tracing and identification of proceeds from, or other property related to, crime was, as you know, adopted on 6 December 2007.
Article 8 of that Decision stipulates that the Member States must transmit to the General Secretariat of the Council and to the Commission the text of any provisions of their national law enabling them to comply with the obligations imposed on them under this Decision and that they must do so by 18 December 2008. To date, the General Secretariat of the Council has unfortunately not received any such communications.
(GA) Madam President, I would like to ask the President-in-Office if the Presidency supports the recommendation that these offices, once established, will have the capacity to seize criminal assets, thus making this trans-European union effective in reducing crime and seizing assets - as is done in other countries - but, of course, is not now possible on a European level in crime prevention.
(FR) Mr President, I am going to agree with the honourable Member because, having followed these matters at other stages in my career, I believe that this cooperation genuinely has to be stepped up at European level. Both personally and on behalf of the Presidency, I hope that we will ensure that the Member States' obligations in this field, in respect of the Council Decision, are fully respected and that, together with the General Secretariat of the Council, we will ensure that these obligations are met by the deadline, i.e. by the end of this year, which is the end of our Presidency. Finally, I just want to say that the concerns expressed by the honourable Member are perfectly legitimate.
- (DE) Mr Jouyet, we have for some considerable time had a money laundering Directive in the European Union that has been quite deliberately put in place in an attempt to siphon off the proceeds from illegal activities, especially drug trafficking and similar criminal operations. Is the decision you mention to be seen in any way as competing with this Directive? Might the Directive and the experience that it has given us not perhaps be a better solution than the one you are now proposing? Could we also envisage adopting a tougher approach with measures that are legally more binding?
Mr President, I too welcome the new President-in-Office and wish him well for the next six months.
I just wonder whether the President-in-Office is familiar with the operation of the Criminal Assets Bureau in Ireland, and whether this could be replicated as a template. It has been very effective in investigating money-laundering, the proceeds of drug trafficking and, indeed, criminal activity generally. I wonder what his views are on that.
(FR) Mr President, to respond to Mr Rack and to Mrs Doyle, I would merely like to find out more about the effectiveness of the Irish office. If it is effective, I think that there is no reason to take its methodology and change it at European level.
Mr Rack's question is equally important. Having followed money laundering matters in the past, I believe that it is possible to draw a distinction between criminal assets per se and assets generated by money laundering, by what has been done, particularly since 11 September 2001 in the European context. However, I believe that it is important to ensure the same restriction and during the Presidency I, personally, am going to look at what can be done to establish a framework that is perhaps more coherent if still as restrictive. When it comes to money laundering, you are quite right, Mr Rack: there have been some quite satisfactory results at European level. It would therefore be useful to build on them, as my experience would suggest.
Subject: EU-wide rapid alert system for child abductions
What plans do the Presidency and the Council have to implement a European-Union-wide rapid alert system for child abductions across the EU Member States?
President-in-Office of the Council. - (FR) Mr President, Mr Ryan, this is a very important question. Certain Member States have already introduced alert mechanisms that enable all public authorities and civil society to be mobilised in a very short space of time in order to search for and find the victim. This type of protection, which is effective at a national level, may, however, prove ineffective if you only need to cross a border to get away from the warning or have enough time before it is triggered.
In 2007 the European Commission initiated a reflection on this issue with a view to identifying the existing provisions and examining the feasibility and value added of action at EU level, and a working group was set up for this purpose.
At the same time certain Member States, namely France, along with some other countries - the Netherlands, Belgium and Luxembourg - organised on 12 June 2008 an exercise to trigger a cross-border abduction warning. Other Member States, such as Germany, Spain, Portugal, the Czech Republic and Sweden, together with the Commission, participated in this exercise as observers.
Mr Ryan's concern is a priority for the French Presidency, which will continue the reflection in a pragmatic manner in order to step up the fight against child abductions and to demonstrate that the Union is closely involved in these situations.
The results of the exercise carried out between several Member States were presented to the meeting of the Justice and Home Affairs Ministers that is ended today in Cannes, and Mrs Dati was in fact due to discuss this especially important topic with her colleagues. I think that it would be interesting to initiate a reflection on the best practices in this area that allow the existing mechanisms to be pooled in a network with a view to obtaining the most effective warning system. Of course the Council will keep Parliament informed of all initiatives that might be taken in the next six months on this particularly sensitive and important topic.
I, too, would like to welcome the President-in-Office and wish France the very best for its Presidency.
I have two questions. The first is: has the President-in-Office looked at the idea of an emergency telephone line? That would be a very good start. There is an emergency telephone line in a number of countries now. Could that be extended further to other countries?
Secondly, could he give us more of a timeframe as to when he sees this happening? This is one of those issues which everybody agrees with and wants to see implemented, but it seems to get bogged down in bureaucracy. When something does happen, everybody will ask why has it not been done already.
I wonder whether he could give us a timeframe on this issue and also tell us whether the idea of the emergency telephone line has been looked at.
President-in-Office of the Council. - (FR) Mr President, an emergency telephone line is an excellent idea because such a system exists in several Member States. You are quite right, Mr Ryan, and it is an idea that, within the framework of the proposals made by the Presidency, could be applied generally.
Our timetable is one of the particularly sensitive aspects in terms of demonstrating that Europe is taking concrete action to promote coordination at times of tragic events, such as child abductions, thanks in particular to the media and a number of new methods. Our goal is to harmonise practices and reach a political agreement, if possible before the end of the French Presidency. At least that is the goal we have set ourselves.
- (DE) Mr Jouyet, the parents of the abducted child Madeleine McCann were here at the last part-session in Strasbourg in an attempt to enlist Parliament's support for the development of Europe-wide actions designed to ensure that greater attention is henceforth given to the prevention of child abduction and to the protection of abducted children as part of a European Union approach. Can the Council envisage giving support to appropriate actions in this area in conjunction with Parliament and the Commission?
I represent the McCann family and the area that they come from, so I have, therefore, followed this very closely. Further to Mr Ryan's point, there is a number that I believe has already been reserved in most European countries - 116 000. In fact, it was installed in the telecoms package in an amendment last night by the Chairman of the Committee on the Internal Market and Consumer Protection, so you might like to look at the process of that piece of legislation. However, my question is: does this need any new legislation? Can it not just be based on pure cooperation?
(FR) Mr President, the case of Madeleine McCann's abduction is a particularly sensitive one and, to be very clear, we want to see cooperation between the Presidency, the Council, and the European Parliament to ensure joint action. Mr Rack is quite right in that regard. I am not saying that we definitely need legislation. In my opinion, what we need in this area is convergence, good cooperation and good practices, and we need to look at what is being done best in the various Member States.
That is why it was interesting to carry out these pilot exercises between several Member States with a view to drawing conclusions and submitting them to our partners, in conjunction with this House as Mr Rack pointed out, by the end of the French Presidency. I believe that we need to very effective on the ground and that implies greater cooperation, as you said, rather than legislation.
Subject: 'Wider neighbourhood'-related projects
Given that proposals are being made from various sides, including by the Commission, about developing a 'wider neighbourhood' policy which will make use of the exceptional geographical position of our outermost regions in order to contribute to the development of their neighbours in western and central Africa and in the Caribbean, does the Council think it would be possible to give these proposals concrete shape and draw up plans of some kind in this connection?
President-in-Office of the Council. - (FR) Mr President, Mr Ortega is obviously aware that, on the initiative of the Seville European Council, the Commission presented a report based on a global approach to the special characteristics of the situation of the outermost regions aimed at determining the measures to be implemented to promote their development, taking into account their specific needs.
More recently, in September 2007, the Commission presented to the Council and the European Parliament the results of this strategy and prospects for the future. In addition, as the honourable Member knows, the Green Paper on 'Future relations between the EU and the Overseas Countries and Territories' has just been published. The Commission has thus just launched a broad public consultation, which will pave the way for a new policy of partnership with the overseas countries and territories.
These territories have many things in common with the outermost regions, as you know: remoteness, isolation from EU territories, vulnerability, including to climate change, and of course all of the issues relating to transport, both air and sea, management of migratory flows, agricultural policy and maritime policy. All of these points are common to both the overseas territories and the outermost regions.
Given the situation in the world today, what we realised was that, in order to succeed, a coherent development policy needed to be part of a wider regional framework; hence the 'wider neighbourhood' action plan that was launched by the 2004 strategy in Seville, which seeks to strengthen the regional integration of the outermost regions in their geographical position, in other words with certain ACP African and Caribbean countries.
This perspective, this regional dimension, is also taken into account in the economic partnership agreements negotiated between the European Union and the ACP states with a view to ensuring greater regional integration of these countries.
We have a number of different instruments for that purpose, with which you are undoubtedly familiar. First and foremost, the financial instruments need to be better coordinated, be it the 10th EDF, the ERDF or funds subject to cofinancing. We must strengthen the current maritime links between the outermost regions and their non-EU neighbours. It is also important to participate in Community research networks between these outermost regions, the overseas countries and territories and their neighbours so that they can participate in Community programmes. Finally, we need to adopt new guidelines in the area of migration, especially within the framework of the cooperation between the ACP states and the European Union.
As the honourable Member Mr Ortega said, the implementation of the strategy for the outermost regions, whose objectives will also be taken into account in the review of the Regulation on the programme of options specifically relating to remoteness and insularity, is part of the Council's work programme for the French, Czech and Swedish Presidencies.
As you know, the French Presidency has a special interest in these issues: as proof of this, an important meeting on the island of Réunion, which began yesterday and will end on 11July, is focusing on the strategies that need to be put in place to combat climate change and the loss of biodiversity in these outermost regions and overseas countries and territories. We hope that that meeting, too, will manage to give fresh impetus to this policy, on which we place the utmost importance.
(ES) Mr President, I wish to thank the President-in-Office of the Council for the reply. As the President-in-Office of the Council is aware, it was a proposal by a splendid Commissioner, Mr Barnier, that mentioned the concept of a wider neighbourhood, and the President-in-Office of the Council pointed out a number of instruments in this regard.
I trust that during the French Presidency some specific action will be taken before the end of the year. There has obviously been a great number of documents with which, as he is aware, I am familiar and we are all familiar. The most important thing, however, is that we make some progress, because time moves on, and currently the outermost regions do not have this external projection.
The outermost regions are part of the EU, a continental territory, and they are offering us a splendid opportunity. I certainly do hope that before the year is out the French Presidency can come up with measures to implement these general theories on the wider neighbourhood of outermost regions.
(FR) Mr President, Mr Ortega, numerous specific measures have been adopted on this basis since 2004 and Mr Ortega was right to mention Michel Barnier's action in this regard, which led to several significant reforms in various Community policies: cohesion policy and Structural Funds, European Agricultural Fund, European Regional Development Fund, European Fisheries Fund and regional aid, POSEI programmes and research programmes.
What I want to say to Mr Ortega in general is that, notwithstanding the difficulties linked to the delay in the implementation of the Lisbon Treaty under the French Presidency, we are going to try to genuinely add a new dimension to these policies and to ensure that their horizontal dimensions are reflected as far as possible in concrete actions. We aim to focus, in particular, on the maritime field and will work very closely on this aspect with the Commission and within the framework of the programming of regional policies with Mrs Hübner. Rest assured that we are paying special attention to this matter.
Subject: Sri Lanka
The Council will be aware of the escalating violence in Sri Lanka and the increasing likelihood of all-out civil war breaking out. Most recently, 11 people have died and more than 70 were injured in a bomb explosion on a packed commuter train, two more were killed in an explosion in the capital, Colombo, and the television reporter of Tamil origin, Paranirupasingam Devakumar, was fatally assaulted on his way home from work, the ninth journalist to be killed in Sri Lanka in the past two years.
The Council will also be aware of Sri Lanka's failed re-election bid to the UN Human Rights Council, a clear rejection by UN Members of a country which many consider to have abused its position on the Council, not to promote human rights, but rather to protect itself from international scrutiny based on widespread and documented evidence of human rights abuses perpetrated not only by the LTTE but also allegedly by the Government's own security forces.
In light of this, does the Council not agree that the EU should be seen to be at the forefront of efforts to finding a peaceful and lasting solution to the conflict? What approach is the Council considering taking to this end and how will this affect negotiations with Sri Lanka regarding entitlement to GSP Plus status (Generalised System of Preferences)?
President-in-Office of the Council. - (FR) Mr President, Mr Evans, the Council shares your concerns about the situation in Sri Lanka. Since the beginning of 2008 the European Union has actively stepped up its dialogue with the Sri Lankan Government. From 16 to 18 March a troika of senior officials visited Colombo, where it met four government ministers and other senior politicians. On 10 June a high-level delegation from the European Commission took part in the 17th meeting of the EU-Sri Lanka Joint Commission held in Colombo. Both visits provided an opportunity to discuss the European Union's concerns regarding the current situation in Sri Lanka.
During the EU troika's visit to Sri Lanka, the Union reiterated its commitment to its role as Co-Chair of the Tokyo Process and to its provision of humanitarian aid. The European Union is Sri Lanka's largest donor of aid, as you know. It emphasised, however, the importance of establishing a more favourable climate to allow the NGOs, United Nations and International Committee of the Red Cross to work effectively.
Sri Lanka currently benefits from considerable advantages under the special incentive arrangement for sustainable development and good governance, which forms part of the European Union's generalised system of preferences. The rules of this arrangement stipulate that all countries that wish to continue to benefit from GSP Plus will have to apply for it again by October 2008. The conditions for granting this arrangement are based on economic vulnerability criteria and on the ratification and implementation of 27 international conventions on human rights, labour rights, the environment and governance principles.
I should like to thank the President-in-Office for that response, but I have two brief points I would like to put.
To be at the forefront of the peace process the EU would have to change its policy on the travel ban, because negotiations have taken place in Geneva, which is not in the EU, and because the Norwegians, who are also not members of the EU, have also been prominent in the peace process. Is the President-in-Office happy about that?
The President-in-Office gave a very comprehensive point of view about the GSP negotiations, but in light of his reservations, or of reservations about Sri Lanka at the moment, how confident is he at this stage that Sri Lanka will satisfy those 27 conditions to which he referred, which must be met before they can actually get this preferential system of trading?
(FR) Mr President, Mr Evans, I have noted your comments on the Geneva process, and it is true that the Norwegians are playing a prominent role in it. However, I believe that the weight of the Union, which, I must reiterate is the largest donor, is particularly important. We must therefore use all of that weight to influence the Geneva process and the stabilisation operations in the country.
The conditions for granting GSP Plus to Sri Lanka are primarily based on economic vulnerability criteria and on the fact that the international conventions that I mentioned concerning fundamental rights must be applied. Indeed, Sri Lanka also has to apply for the arrangement.
As far as I am aware, although I am not certain, we need to receive an overall dossier from the Sri Lankan authorities before we can decide whether or not we can grant GSP Plus. At this stage I am not aware of any reluctance on the part of the Council to grant it. We will have to look at the exact nature of the request from the Sri Lankan authorities.
I would like to ask the Minister whether he agrees that there have been human rights abuses committed by the government's own forces as well as the Tamil Tigers. Could he make a comment on that please?
(FR) Mrs Doyle, what I know is that the troika that carried out this mission under the Slovenian Presidency reported back to the Council. This troika was led by the Asian director of the Slovenian Foreign Affairs Department, by Mrs Campbell and by Mr Nicolaj, who heads the Sri Lankan office. The only abuses I know of are the ones they indicated. However, I will get back to you with further information, if you do not mind, Mrs Doyle, and I apologise for not being able to give you a more precise response.
Subject: Priorities of the Council on climate package
What are the French Presidency's ambitions with regard to the climate and energy package? What sort of progress has been made by the Council to date? What is the timeline envisaged by the Presidency?
President-in-Office of the Council. - (FR) Mr President, the French Presidency obviously welcomes the Commission's presentation at the start of this year of an 'energy and climate' package, which correctly reflected the goals laid down by the heads of state or government at their summit in March 2007: reducing greenhouse gas emissions by 20% by 2020, whatever happens, and even by up to 30% in the case of successful negotiations on a global agreement on a regime for the period after 2012; proposing a regulatory framework for the capture and geological storage of carbon dioxide and, Mrs Doyle, launching demonstration projects in this field; and achieving by 2020 a 20% share for renewable energies of the European Union's total energy consumption. You are well aware of all of this too, Mrs Doyle.
The French Presidency also welcomes the progress made under the Slovenian Presidency. In this context, you are no doubt aware of the progress report presented by the outgoing presidency to the Council in June. From the debate based on that report it emerged that the Council supported the general architecture of the package. In addition, it was decided that some of the proposals concerning the review of the greenhouse gas emissions trading scheme and the sharing of the effort in the sectors not covered by this scheme should be analysed in greater detail.
In particular, the provisions on the fight against carbon leakage, the use of auction proceeds, the flexibility needed to achieve the national objectives and the increase from 20% to 30% will be have to be examined in detail, as will the specific situation of certain Member States.
We know that it is going to be difficult to achieve all of these targets. We also know that the French Presidency will have to provide clarification on all these points, that there are very conflicting interests and that we still need to carry out a comprehensive analysis of the elements I just mentioned, notably the mechanisms for allocating auction allowances, the measures to prevent carbon leakage and the various flexibility mechanisms that are needed.
However, what we also know, Mrs Doyle, is that it is of course absolutely vital to have a political agreement for the Poznań Conference at the end of the year, but above all it is needed for the Copenhagen Conference. As far as our Presidency's work is concerned, in the context of the institutions, which you know as much about as I do, and the legislative deadlines, in conjunction with your House we have to reach an agreement that is ambitious enough to put the Union in a strong position for its international negotiations in Copenhagen in December 2009, and the legislative time we have for that is running out. That is undoubtedly the most difficult challenge we will have to tackle, Mrs Doyle.
Does a political agreement refer to a first-reading agreement or to preparations for an early second-reading agreement under the French Presidency? Also what priority is the President-in-Office giving to border adjustment measures or bans? Would the Presidency agree with me that they should be kept in reserve for Plan B in the event of our not achieving our goal of an international agreement, but should not be used as a stick in negotiating to get an international agreement?
(FR) Mr President, Mrs Doyle, to answer your first question, we are going to try to go as far as possible. We are going to try to get an agreement at first reading. We are going to do everything in our power to achieve that; if we can get an early agreement at second reading, we will do so. I think that it is in the interest of all the European institutions and the Union as a whole. To be clear, that is my personal opinion, even though I know that it is going to be very difficult.
As regards the mechanisms for dealing with carbon leakage, I think that it is important - and I am speaking here on behalf of the Presidency, not the Council - that on the one hand we can work together from a technical point of view on these measures, which are far from simple, and that on the other hand we have a bargaining chip that we can use in the forthcoming international negotiations. If no agreement is reached on this aspect at a global level, then, as you quite rightly said, we will have to move on to Plan B. However, we will be in a better position to come up with Plan B if we have proposals to bring to the table at the international negotiations and we have them early enough. That is my belief.
As the Minister is on home territory and the role of the Presidency is to lead the 27 countries for this six-month period, could he indicate any areas where he feels that France sets a particularly good example and leads the way for the rest of the European Union in this field?
(FR) Mr President, thank you for this clever question. I think that in this area the French Presidency must forget about the difficulties we might encounter in such and such an aspect of the proposals, which are not necessarily all that easy to resolve. We know that not everything is easy. I am thinking of renewable energies and I am thinking of other elements. However, the Presidency's aim and our responsibility, Mr Evans, is genuinely to reach an agreement by the end of the year, whatever it costs, and there will be costs, in the monetary sense of the word, as far as some aspects of this package are concerned.
Those questions which have not been answered due to a lack of time will be answered in writing at a later date (see Annex).
Question No 37 will not be called given that its subject is covered by another item on the agenda for this part-session.
That concludes Question Time.
(The sitting was suspended at 7 p.m. and resumed at 9 p.m.)